Name: Thirty-ninth Commission Directive 82/91/EEC of 15 January 1982 amending the Annexes to Council Directive 70/524/EEC concerning additives in feedingstuffs
 Type: Directive
 Subject Matter: nan
 Date Published: 1982-02-13

 Avis juridique important|31982L0091Thirty-ninth Commission Directive 82/91/EEC of 15 January 1982 amending the Annexes to Council Directive 70/524/EEC concerning additives in feedingstuffs Official Journal L 042 , 13/02/1982 P. 0016 - 0018*****THIRTY-NINTH COMMISSION DIRECTIVE of 15 January 1982 amending the Annexes to Council Directive 70/524/EEC concerning additives in feedingstuffs (82/91/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 70/524/EEC of 23 November 1970 concerning additives in feedingstuffs (1), as last amended by Thirty-Eighth Commission Directive 81/632/EEC (2), and in particular Article 6 thereof, Whereas Directive 70/524/EEC provides for the content of its Annexes to be regularly amended to take account of developments in scientific and technical knowledge; Whereas additional studies have revealed a new use for the antibiotic 'Avoparcin'; whereas the use of copper methionate has been tested successfully in the Community; whereas it is desirable, therefore, to authorize these new uses under certain conditions; Whereas the investigation of various additives currently listed in Annex II, which may therefore be authorized at national level, has not yet been completed; whereas, therefore, authorization of these substances should be extended for a finite period; Whereas the measures provided for in this Directive are in accordance with the opinion of the Standing Committee for Feedingstuffs, HAS ADOPTED THIS DIRECTIVE: Article 1 The Annexes to Directive 70/524/EEC are hereby amended as follows: 1. In Annex I: (a) in Part A 'Antibiotics', Item No E 715 'Avoparcin' is supplemented as follows: 1.2.3.4.5.6.7.8 // // // // // // // // // EEC No // Additives // Chemical formula, description // Species of animal // Maximum age // Minimum content // Maximum content // Other provisions 1.2.3.4.5.6,7.8 // // // // // // ppm of complete feedingstuffs // 1.2.3.4.5.6.7.8 // // // // // // // // // // // // Turkeys for fattening // 16 weeks // 10 // 20 // // // // // // // // // (b) in Part I 'Trace elements', Item No E 4 'Copper-Cu' is supplemented as follows: 1.2.3.4.5 // // // // // // EEC No // Component // Additives // Chemical formula // Maximum content of the element in ppm of the complete feedingstuffs // // // // // // // // Copper methionate // Cu (C5H10NO2S)2 // // // // // // 2. In Annex II: (a) in Part A 'Antibiotics', the date '30 November 1981' in the column headed 'Period of authorization' shall be replaced by the date '30 November 1982' for the following items: No 24 Mocimycin, No 25 Nosiheptide; (b) in Part B 'Coccidiostats', the date '30 November 1981' in the column headed 'Period of authorization' shall be replaced by the date '30 November 1982' for the following items: No 6 Nicarbazin, No 16 Meticlorpindol + methylbenzoquate (mixture of 100 parts of (a) and 8;35 parts of (b), No 19 3,5-dinitrosalicylic acid (5-nitrofurfurylidene) hydrazide, No 20 Amprolium + sulphaquinoxaline + ethopabate (mixture of 18 parts of (a), 10;8 parts of (b) and 0;9 parts of (c), No 21 Amprolium + sulphaquinoxaline + ethopabate + pyrimethamine (mixture of 20 parts of (a), 12 parts of (b), 1 part of (c) and 1 part of (d)), No 22 Halofuginone, No 24 Lasalocide sodium; (c) in Part C 'Emulsifiers, stabilizers, thickeners and gelling agents', the date '30 November 1981' in the column headed 'Period of authorization' shall be replaced by the date '30 November 1982' for the following items: No 4 1,2 Propanediol, No 5 1,3-Butanediol; (d) in Part D 'Preservatives', the date '30 November 1981' in the column headed 'Period of authorization' shall be replaced by the date '30 November 1982' for the following items: No 3 Hydrochloric acid, No 4 Sulphuric acid, No 5 Formaldehyde, No 16 Sodium nitrite (E 250); (e) in Part Da 'Trace elements', the date '30 November 1981' in the column headed 'Period of authorization' shall be replaced by the date '30 June 1982' for the following item: No 3 Copper; (f) in part Db 'Non-protein nitrogen compounds', the date '30 November 1981' in the column headed 'Period of authorization' shall be replaced by the date '30 November 1983' for the following items: No 1 Cyanuric acid, No 2 Triuret; (g) in Part F 'Growth promoters': (aa) the date '30 November 1981' in the column headed 'Period of authorization' shall be replaced by the date '30 June 1982' for the following item: No 2 Carbadox; (bb) the date '30 November 1981' in the column headed 'Period of authorization' shall be replaced by the date '30 November 1982' for the following item: No 3 Olaquindox; (h) in Part G 'Binders, anti-caking agents and coagulants', the date '30 November 1981' in the column headed 'Period of authorization' shall be replaced by the date '30 November 1982' for the following items: No 1 Silica, No 2 Silicates, free of asbestos, with the exception of calcium silicates. Article 2 The Member States shall, on 1 July 1982, bring into force the laws, regulations or administrative provisions necessary to comply with Article 1 (1). They shall immediately inform the Commission thereof. Article 3 This Directive is addressed to the Member States. Done at Brussels, 15 January 1982. For the Commission Poul DALSAGER Member of the Commission (1) OJ No L 270, 14. 12. 1970, p. 1. (2) OJ No L 231, 15. 8. 1981, p. 30.